Per Curiam.
The verdict settles the facts* .that the~, b'e:ef
•sold- 'was ‘Unsound and -unwholesome, and. -that the defendant' below knew the animal to be diseased, and did not communicate -that "fact when be sold the-beef to the plaintiff below,
> In 3 Black. Com. 165., it is stated as a sound and elementary proposition, Jhat -in contracts'1-"for provisions., it -is always implied that" they are-wholesorne.; and if they are not,, case lies tb recover damages for the deceit. ; " "
In the sale of provisions foi domestic use, the vendor is bound to know that they are sound and wholesome, at-his peril. This-is a. principle, not only salutary,. but heqessary tp the preservation' of health and. life. . - :
In the present, case, the concealment of. the fact that the animal was diseased, is equivalent-to .the suggestion of a falsehood that she-was.stiuntl. " ■ , -
Judgment affirmed.